      CASE 0:18-cr-00150-DWF-HB Document 95 Filed 07/18/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )   Criminal No. 18-150(1) (DWF/HB)
                                           )
        v.                 Plaintiff,      )
                                           )   MEET AND CONFER STATEMENT
MICHAEL HARI,                              )
                                           )
                         Defendant.        )

       On July 18, 2019, the undersigned attorneys met with to Assistant United States

Attorneys Julie Allyn and John Docherty regarding the motions filed on Mr. Hari’s behalf.

The parties discussed non-dispositive motions and Mr. Hari’s motion to suppress evidence.

Mr. Hari’s counsel anticipates briefing a “four-corners” challenge to the search warrants at

issue. The government will review the motion to suppress and will determine if one or

more witnesses will be necessary at the pretrial motions hearing. For pretrial motions

seeking discovery or other disclosures from the government, Mr. Hari anticipates the

government will detail its positions on those issues in its response to his pretrial motions.
     CASE 0:18-cr-00150-DWF-HB Document 95 Filed 07/18/19 Page 2 of 2



Dated: July 18, 2019                    Respectfully submitted,

                                        s/ Shannon Elkins
                                        ______________________
                                        SHANNON ELKINS
                                        Attorney No. 332161
                                        Attorney for Defendant
                                        Office of the Federal Defender
                                        107 U.S. Courthouse
                                        300 South Fourth Street
                                        Minneapolis, MN 55415

                                        s/ Reynaldo A. Aligada, Jr.
                                        ______________________
                                        REYNALDO A. ALIGADA, JR.
                                        Attorney No. 319776
                                        Attorney for Defendant
                                        Office of the Federal Defender
                                        107 U.S. Courthouse
                                        300 South Fourth Street
                                        Minneapolis, MN 55415




                                    2
